ICJ_034_Interhandel_CHE_USA_1959-03-21_JUD_01_PO_03_EN.txt. 48

SEPARATE OPINION OF JUDGE WELLINGTON KOO

I agree with the conclusions of the Court in sustaining the Third
Preliminary Objection submitted by the United States and in ruling
that Switzerland’s principal claim relating to the restitution of
Interhandel’s claimed assets in the United States and its alternative
claim relating to the question of submission of the dispute to arbi-
tration or conciliation are inadmissible on ground of the non-ex-
haustion by Interhandel of the remedies in the United States courts.
But I regret I am unable to concur in the Court’s rejection of the
First Preliminary Objection raised by the United States. I maintain
that this Objection should have been upheld, and I propose to set
out the reasons for my view.

The First Preliminary Objection is based upon the condition
ratione temporis in the United States Declaration of August 26th,
1946, accepting the compulsory jurisdiction of this Court under
Article 36, paragraph 3, of the Statute. This condition limits the
acceptance to “all legal disputes hereafter arising...”. Thus the
date of the Declaration is the crucial date. Did the present dispute
arise before this date as claimed by the United States or after this
date as claimed by Switzerland?

Before dealing with the question, it is, however, necessary to
give a summary of the facts and situations leading to the dispute.

By an Order of February 12th, 1942, the Secretary of the Trea-
sury of the United States ordered vested over go per cent of the shares
of the General Aniline and Film Corporation (GAF), a company
incorporated in the State of Delaware, together with a sum of
approximately $1,800,000. These assets were later vested in the
Alien Property Custodian under Orders No. 5 and No. 907 issued
by him respectively on February 24th, 1942, and February 15th,
1943. All these vesting Orders were based upon the Trading with
the Enemy Act of October 6th, 1917, as amended.

GAF owns almost half of the ordinary shares of Interhandel, while
approximately 75 per cent of its own shares and all its issued “B”
shares are said to belong to Interhandel, which is the new name for
the old company I.G. Chemie (Internationale Gesellschaft für Chemi-
sche Unternehmungen Aktiengesellschaft). It should be recalled
that I.G. Chemie was a Swiss corporation founded in 1928 with its
seat in Basel, Switzerland, by I.G. Farben, a German corporation
with its seat in Frankfurt, Germany, and largely owned and
controlled by Germans. Switzerland claims that the ties between

46
49 INTERHANDEL (SEPAR, OP. JUDGE WELLINGTON KOO)

the two corporations were legally and completely severed in June,
1940, after its reorganization in 1939-1940 while the United States
contends that they were not severed and that Interhandel conti-
nued to be controlled or influenced by I.G. Farben after June 1940.

It appears clear from the evidence before the Court that the
United States vested the GAF shares under the Trading with the
Enemy Act because they were German-controlled. Thus, in the
aide-mémoire of February 12th, 1942, the same date as that of the
first vesting order handed to the Swiss Minister in Washington by
the Secretary of State, it is stated:

“This action is being taken because, in the judgment of the
Secretary of the Treasury, these shares are actually controlled by
German interests, and because it is important that this company
be freed from German control in order that its facilities may be
effectively utilised in this country’s war effort.”

The United States has consistently maintained this view of the
German character of I.G. Chemie, now Interhandel, through all
these years, and has not abandoned or modified it. Switzerland, on
the other hand, has taken the opposite view since 1945 and has not
in any way revised it.

This Swiss attitude was initially manifested as the result of the
first investigation conducted by the Swiss Compensation Office
from June rith to July 7th, 1945. Although the letter of November
6th, 1945, from Mr. R. Hohl of the Foreign Affairs Division of the
Swiss Federal Political Department to Mr. David J. Reagan of the
United States Legation at Berne informed him of a recent decision
to have the assets of I.G. Chemie blocked for a limited time, it
pointed out at the same time that the decision was made

“in spite of the fact that this investigation did not lead to the
discovery of any document which would permit the conclusion
that I.G. Chemie is a company under the control of Germany”
and “in order to permit your authorities, if they persisted in
regarding this holding as under German influence, to furnish proof
for it”. (Annex 12 to Preliminary Objections.)

Indeed, the same letter asked Mr. Reagan to

“Inform your authorities of the foregoing and in doing this to
stress the point that the thorough investigations in Switzerland
have failed to establish the actual existence of a tie between
LG. Chemie and I.G. Farben’’. (Ibid.)

The second investigation was made by the Swiss Compensation
Office from November 5th, 1945, to February 25th, 1946. The result
of this investigation, according to the Swiss Compensation Office,

47
50 INTERHANDEL (SEPAR. OP. JUDGE WELLINGTON KOO)

simply confirmed the result of the first investigation. From that
time on, the attitude of Switzerland on the Swiss character of Inter-
handel became clearly fixed. The subsequent correspondence be-
tween the Swiss Compensation Office and the United States re-
presentatives, particularly the letters exchanged of August roth,
1946, August zoth, 1946, and August 22nd, 1946, and the minutes
of the meeting between these representatives and certain members
of the Federal Council on August r5th, 1946, although the immediate
subject-matter was the question of procedure concerning the joint
investigation of the Swiss assets of Interhandel, nevertheless showed
clearly that their differences of opinion on this subject stemmed
from the basic conflict of their views as to the character of the
company. The United States representatives considered Interhandel
to be a German-controlled company and therefore stated that:

“it was intended that there be a joint investigation of 1.G. Chemie
to determine the extent of German influence in which you speci-
fically would furnish us with your evidence. It is to be regretted
that our recollections in this regard differ.” (Annex 4 to Swiss
Observations and Conclusions.)

The Swiss authorities, on the other hand, were willing only to
receive and consider proofs from the United States representatives,
and refused to open Swiss files to them for examination, because
they adhered to their view that: |

“it was improper for the Swiss Compensation Office to make
available to American or other foreign representatives documents
relating to a firm which, after two investigations by the Swiss
Compensation Office, had been determined to be Swiss owned’.

À preliminary question to consider is: what constitutes an inter-
national dispute? According to the criterion well established by the
Court, especially in the Peace Treaties case (1.C.]. Reports 1950, p. 74),
an international dispute will be held to exist when the two sides
hold clearly opposite views concerning the question”. In the light
of this definition, the dispute in the present case, in my view, is a
manifest one, consisting in a sharp difference of opinion on a ques-
tion of fact, a conflict of interests relating to the character of Inter-
handel, i.e whether its ties with I.G. Farben were or were not in
fact completely severed by its reorganization in 1939-1940.

The dispute arose when the Swiss Compensation Office concluded
from its two investigations undertaken between June 1945 and
February 1946 that Interhandel was no longer under German
influence from 1940 onwards and when the Swiss Government
adopted this conclusion and based its arguments on it in all the
discussions with the United States representatives, before the

48
SI INTERHANDEL (SE PAR. OP. JUDGE WELLINGTON KOO)

United States Declaration of Acceptance of August 26th, 1946,
and even before the Washington Accord of May 25th, 1946.

The applicant State also contended (English translation of Ob-
servations, p. 7) that

“the dispute could at the earliest have arisen on October 12th,
1948, when the Department of State finally declared that it could
not agree with the opinion of the Federal Council that the decision
of the Swiss Authority of Review of January 5th, 1948, was
binding on the United States in so far as it established, within
the meaning of the Washington Accord, that Interhandel was a
Swiss company”.

An examination of the diplomatic correspondence between the
Department of State and the Swiss Legation in Washington
discloses the fact that it was not the first time that the United
States took the position it did in the note of October 12th, 1948,
that the decision of the Swiss Authority of Review was not binding
upon the United States, because it ‘‘was not one under the Accord”’.
In a memorandum to the Swiss Legation of June 18th, 1947,
regarding Interhandel it is stated:

“The question of the disposition to be made of this case is one
which under the terms of the Accord and annex thereto must be
dealt with through the Joint Commission...”

“During the course of the negotiations leading to the Accord of
May 25th, 1946, the United States representatives made clear that
a decision on the Interhandel case can have no effect of any settle-
ment of or decision on the vesting action by the Alien Property
Custodian of February 1942 of the stock of the General Aniline and
Film Corporation. The United States Government has not changed
its views in this matter.”

Again in its note of July 26th, 1948, the Department of State
says:

“As representatives of the Swiss Government have heretofore

been informed, this Government considers the decision of the Swiss

Authority of Review as having no effect on the question of the

assets in the United States vested by this Government and claimed
by I.G. Chemie. ”

In short the Swiss position is that since Article IV of the Washing-
ton Accord provides for the United States Government
“to unblock Swiss assets in the United States’,

and since the Swiss Authority of Review under the Accord has
determined the Swiss character of Interhandel, its assets in GAF,
vested by the United States Government, should be unblocked.

. 49
52 INTERHANDEL (SEPAR. OP. JUDGE WELLINGTON KOO)

On the other hand the United States has not only denied the
binding effect of thesaid decision of the Swiss Authority of Review
but also challenged the relevance of the Washington Accord in the
case, since in its view, the said Article IV relates only to Swiss
assets blocked in the United States and has nothing to do with
German assets vested in the Alien Property Custodian.

This confrontation of the two opposite views did not originate
with the note of the Department of State of October 12th, 1948,
but dates back to the two decisions of the Swiss Compensation
Office given in the period of June 1945-February 1946, on the
Swiss character of Interhandel. The Swiss Authority of Review
merely reviewed the above-mentioned decisions subsequently on
appeal of Interhandel against the temporary blocking of its assets
and adopted them as the basis for its own decision.

It was the two decisions of the Swiss Office of Compensation
which marked the beginning of the attitude of the Swiss Govern-
ment as to the Swiss character of Interhandel—an attitude which
is opposed to that of the United States.

As to its position regarding the question of the relevance of the
Washington Accord to the decisions of the Swiss Compensation
Office and the Authority of Review, the Note of the Department
of State to the Swiss Minister in Washington of July 26th, 1948,
referring to its aide-mémoire of April 21st, 1948, also states:

“The Department further pointed out that this had been the
consistent view of the Government of the United States since
May 25 1946, and that concurrently with the signing of the Accord
this understanding was stated to, and understood by, Swiss officials.”

It is true that the Swiss Government denied that there was any
trace in the records of the negotiations which resulted in the Wash-
ington Accord of May 25th, 1946, of declarations made by the
United States representatives, and took the position:

“At any rate, any such declarations would have no binding
effect on the signatories of the Accord by reason of not being
mentioned in the Accord nor in its Annex, nor in the letters
exchanged the same day.”

But it is equally true that the view of the United States as to the
enemy-controlled character of Interhandel, which is the core of the
dispute in the present case, has not changed in any measure from
the time of the negotiations for the Accord, in May 1946, and indeed,
as has been shown above, even from the time of the vesting of the
GAF shares in 1942, just as the Swiss Government has not mo-
dified its stand as to the Swiss or neutral character of Interhandel
from the time of the two decisions of the Swiss Compensation Office
in November 1945 and February 1946. The United States Note of

50
53 INTERHANDEL (SEPAR. OP. JUDGE WELLINGTON KOO)

July 26th, 1948, only further confirmed its previous view of the
enemy-controlled character of Interhandel and did not originate
that view.

There remains one question to consider, namely, whether the
discussions between the United States representatives and the
Swiss Authorities concerning the German or Swiss character of
Interhandel are relevant to the present dispute and whether they
do not relate only to Interhandel’s assets in Switzerland. In my
view their relevance is self-evident. The character of Interhandel,
whether German of Swiss, that is, whether enemy or neutral, is the
crucial issue in the present case with reference to its assets in the
United States just as it was with reference to its assets in Switzer-
land. It is on this issue that the two Parties are in conflict from the
time when the Swiss Authorities defined their attitude on the basis
of the decision of the Swiss Compensation Office in June 1945-
February 1946, later confirmed by the Swiss Authority of Review.
Both Parties have maintained their respective positions, not only
with regard to Interhandel’s assets in Switzerland but also with
full realization of the consequent effect upon Interhandel’s GAF
assets in the United States. As was claimed by Swiss counsel in the
oral pleadings,

“When property belongs to Swiss physical or legal persons whose
Swiss character has already been confirmed in a binding and just
manner by the Authority of Review set up under the Washington
Accord, they must inevitably follow the fate of property unblocked
in Switzerland.”

It is clear that the real subject of the dispute before the Court is
the question of the enemy or neutral character of Interhandel and
not the restitution of its GAF assets, which is only the object of the
Swiss claim ; and that it arose before August 26th, 1946, the date of
the United States Declaration of Acceptance of the jurisdiction of
the Court. I am, therefore, of the opinion that the First Preliminary
Objection should have been sustained by the Court.

(Signed) WELLINGTON Koo.
